Exhibit 10.4

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 8th
day of May, 2009, by and between XENITH CORPORATION, a Virginia corporation (the
“Company”), and T. GAYLON LAYFIELD, III (“Executive”).

W I T N E S S E T H:

WHEREAS, the board of directors of the Company considers the establishment and
maintenance of highly competent and skilled management personnel for the Company
to be essential to protect and enhance its best interests, and desires to induce
Executive to become and remain in the employ of the Company, subject to this
Agreement’s terms and conditions;

WHEREAS, Executive desires to become employed with and remain employed by the
Company, subject to the Agreement’s terms and conditions; and

WHEREAS, the parties agree that, effective on and as of the Effective Time (as
defined below), the provisions of this Agreement shall control with respect to
the parties’ rights and obligations resulting from Executive’s employment with
the Company.

NOW, THEREFORE, for and in consideration of the Agreement’s mutual covenants,
and other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, the parties agree as follows:

1. Definitions. The following terms used in this Agreement shall have the
following meanings:

(a) “Bank” shall mean SuffolkFirst Bank, a Virginia banking corporation and a
wholly-owned subsidiary of the Bank Holding Company which will change its name
to Xenith Bank on the Effective Time.

(b) “Bank Holding Company” means First Bankshares, Inc., a Virginia corporation
which is the parent of the Bank and will change its name to Xenith Bankshares,
Inc., on the Effective Time.

(c) “Base Salary” shall mean the annual compensation (excluding Incentive
Compensation as defined in Agreement paragraph 1(j) and other benefits) payable
or paid to Executive pursuant to Agreement paragraph 4(a).

(d) “Change in Control” shall be deemed to have occurred on the earliest of the
following dates:

(i) The date any entity or person shall have become the beneficial owner of, or
shall have obtained voting control over, 50% or more of the outstanding common
stock of the Bank Holding Company;

(ii) The date the Bank Holding Company completes (x) a merger or consolidation
of the Bank Holding Company with or into another corporation or other business
entity (each, a “corporation”), regardless of whether the Bank Holding Company



--------------------------------------------------------------------------------

is the continuing or surviving corporation or pursuant to which any shares of
common stock of the Bank Holding Company would be converted into cash,
securities or other property of another corporation, other than a merger or
consolidation of the Bank Holding Company in which the holders of the common
stock of the Bank Holding Company immediately prior to the merger or
consolidation continue to own immediately after the merger or consolidation at
least 50% of the common stock of the Bank Holding Company, or if the Bank
Holding Company is not the surviving corporation, the common stock (or other
voting securities) of the surviving corporation; or (y) a sale or other
disposition of all or substantially all the assets of the Bank Holding Company;
or

(iii) The date that Continuing Directors cease for any reason to constitute a
majority of the board of directors of the Bank Holding Company. (The term
“Continuing Director” means any member of the board of directors of the Bank
Holding Company, while a member of such board and (a) who was a member of such
board on the date set forth above or (b) whose nomination for, or election to,
such Board was recommended or approved by at least two-thirds of the members of
such Board who are then Continuing Directors; provided, however, that no member
of such Board whose initial assumption of office is in connection with an actual
or threatened contest relating to the election of directors shall be deemed a
Continuing Director.)

For the purposes of this Section 1(d), the term “person” shall mean any
individual, corporation, partnership, group, association or other person, as
such term is defined in Section 13(d)(3) or Section 14(d)(2) of the Exchange
Act, other than the Bank Holding Company, the Bank or any other subsidiary of
the Bank Holding Company or any employee benefit plan(s) sponsored or maintained
by the Bank Holding Company or any subsidiary thereof, and the term “beneficial
owner” shall have the meaning given the term in Rule 13d-3 under the Exchange
Act.)

(e) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(f) “Compensation Committee” shall mean the Bank Holding Company’s Governance
and Compensation Committee.

(g) “Disability” shall mean a condition for which benefits would be payable
under any long-term disability insurance coverage (without regard to the
application of any elimination period requirement) then provided to Executive by
the Company; or, if no such coverage is then being provided, the inability of
Executive to perform the material aspects of Executive’s duties under this
Agreement for a period of at least ninety (90) substantially consecutive days,
as determined by an independent physician selected with the approval of the
Company and Executive.

(h) “Effective Time” shall mean 11:59 p.m. on the date on which the merger of
the Company with and into the Bank Holding Company (with the Bank Holding
Company surviving) becomes effective except that the provisions of Section 4(d)
(Stock Option Grant) shall be effective on the date of this Agreement.

(i) “Event of Termination” shall mean the Company’s termination of Executive’s
employment under this Agreement for any reason other than Termination for Cause.

(j) “Incentive Compensation” shall mean the compensation payable or paid to
Executive pursuant to Agreement paragraph 4(b).

 

-2-



--------------------------------------------------------------------------------

(k) “Parachute Amount” shall have the same meaning as the term “parachute
payment” defined in Section 280G(b)(2) of the Code and the regulations and
rulings thereunder and, to the extent included in such definition, shall include
all payments to Executive in the nature of compensation which are contingent on
a change in ownership or effective control of the Company, or in the ownership
of a substantial portion of the assets of the Company, including the accelerated
vesting of any stock options granted to Executive.

(l) “Termination for Cause” shall have the meaning provided in Agreement
paragraph 7(a).

(m) “Termination for Good Reason” shall mean Executive’s termination of
Executive’s employment because the status, character, capacity, location, or
circumstances of Executive’s employment as provided in paragraphs 2, 3, 4, 5 and
6 of this Agreement have been materially and adversely altered by the Company,
whether by (i) any material breach of this Agreement by the Company (including
the failure of the Company to comply with paragraphs 2, 3, 4, 5 and 6 of this
Agreement); (ii) any material and adverse change in the title, reporting
relationship(s), responsibilities or perquisites of Executive; (iii) any
assignment of duties materially and adversely inconsistent with Executive’s
position and duties described in this Agreement; or (iv) the failure of the
Company to assign this Agreement to a successor in interest or the failure of
the successor in interest to explicitly assume and agree to be bound by this
Agreement, except where such assignment and assumption occurs by operation of
law.

2. Employment. The Company agrees to employ Executive, and Executive agrees to
accept such employment, as President and Chief Executive Officer of the Company,
for the period stated in Agreement paragraph 3(a) (unless earlier terminated as
set forth in this Agreement) and upon the other Agreement terms and conditions.
Executive agrees to perform faithfully such services that are reasonably
consistent with his position and that the Company’s board of directors assigns
to him from time to time. At all times, Executive shall manage and conduct the
business of the Company in accordance with the policies established by the
Company’s board of directors and in compliance with applicable laws and
regulations promulgated by governing regulatory agencies or authorities.
Responsibility for the supervision of Executive shall rest with the board of
directors of the Company, which shall review Executive’s performance at least
annually. The Company’s board of directors shall also have the authority to
terminate Executive subject to the provisions outlined in Agreement paragraphs 6
and 7.

3. Term and Duties.

(a) Term of Employment. This Agreement and the period of Executive’s employment
under this Agreement shall be deemed to have commenced as of the Effective Time
and shall continue for a period of twenty-four (24) full calendar months
thereafter (the “Initial Employment Term”), unless earlier terminated pursuant
to Agreement paragraph 7 or unless Executive dies before the end of such
twenty-four (24) months, in which case the period of employment shall be deemed
to continue until the end of the month of such death. On the last day of the
Initial Employment Term and each anniversary date thereafter, this Agreement and
Executive’s term of employment (subject to the terms of this Agreement) shall be
extended for an additional twelve (12) month period, unless Executive or the
Company gives written notice to the other, at least sixty (60) days before the
expiration of the Initial Employment Term or any twelve month extension
thereafter, as applicable, that Executive’s term of employment under this
Agreement shall not be extended. If written notice is timely provided, this
Agreement and the period of Executive’s employment under this Agreement shall
expire at the conclusion of the Initial Employment Term or such twelve month
extension, as applicable. Any extension of

 

-3-



--------------------------------------------------------------------------------

Executive’s term of employment as set forth above shall not extend the “Initial
Employment Term” as that term is used in this Agreement.

(b) Performance of Duties. During the period of employment under this Agreement,
except for periods of illness, disability, reasonable vacation periods, and
reasonable leaves of absence, all subject to policies generally applicable to
senior executives, Executive shall devote substantially all of his business
time, attention, skill, and efforts to the faithful performance of his Agreement
duties. Executive shall be eligible to participate as a member in community,
civic, religious, or similar organizations, and may pursue personal investments
which do not present any material conflict of interest with the Company (except
with prior written approval by its board of directors), or unfavorably affect
the performance of Executive’s duties pursuant to this Agreement. In addition,
Executive shall be entitled to serve as a member of the boards of
directors/trustees identified in Exhibit “A” attached to this Agreement and made
a part hereof and as a member of the boards of directors/trustees of such other
public and/or private companies as the Company may pre-approve in writing.

(c) Office of Executive. The office of Executive shall be located at the
Company’s main office in Richmond, Virginia, or at such other location within
five (5) miles of such office as the Company may from time to time designate.

(d) No Other Agreement. Executive shall have no employment contract or other
written or oral agreement concerning employment with any organization, entity or
person other than the Company during the term of his employment under this
Agreement, except for such arrangements as the Company may pre-approve in
writing.

(e) Resignation from the Board of Directors (if applicable). If Executive’s
employment with the Company is terminated for any reason, or if Executive
resigns from his employment for any reason, then Executive agrees that he shall
tender his resignation, to the extent applicable, from the board of directors of
the Company and any other company affiliated with the Company on which Executive
serves as a director at the time of his employment termination or resignation.
The decision whether to accept such resignation shall be within the sole
discretion of the board of directors of the Company and any other such
affiliated company, as applicable.

4. Compensation.

(a) Salary. Subject to the provisions of Agreement paragraphs 6 and 7, the
Company shall pay Executive, as compensation for serving as the President and
Chief Executive Officer of the Company, an initial Base Salary of $260,000 per
year; such initial Base Salary, or any increased Base Salary, shall be payable
in substantially equal installments in accordance with the Company’s normal pay
practices, but not less frequently than monthly. Executive’s Base Salary and any
Incentive Compensation (as defined in Agreement paragraph 4(b)) shall be
reviewed and approved at least annually by Compensation Committee. The Company’s
board of directors may adjust the Executive’s Base Salary to reflect Executive’s
performance with the approval of the Compensation Committee.

(b) Incentive Compensation. During the term of Executive’s employment under this
Agreement, subject to any approval required by applicable laws and governing
regulatory agencies or authorities, and in addition to Executive’s Base Salary,
Executive shall be eligible to receive such additional Incentive Compensation as
may be awarded from time to time, by the Compensation Committee. It is
understood that any such Incentive Compensation to be awarded

 

-4-



--------------------------------------------------------------------------------

to Executive shall be based on the Company’s attainment of certain performance
goals established by the Company’s board of directors in consultation with the
Compensation Committee. During the first quarter of each fiscal year, the
Company’s board of directors in consultation with the Compensation Committee
will establish target performance criteria to determine the amount of
Executive’s Incentive Compensation for that fiscal year. Upon Executive’s
achievement of any performance goals which the Company’s board of directors may
have established in consultation with the Compensation Committee, Executive
shall be eligible to receive annual Incentive Compensation, provided that, to
the extent the Bank’s asset quality, management, liquidity or interest rate
sensitivity of such bank shall not be “less than satisfactory.” The board of
directors of the Bank will, in its sole discretion, determine whether the asset
quality, management, liquidity or interest rate sensitivity of such bank is
“less than satisfactory.” Any Incentive Compensation earned by Executive shall
be paid on or before the fifteenth day of the third calendar month following the
end of the fiscal year of the Company in which the Incentive Compensation is
earned. Notwithstanding anything contained in this Agreement to the contrary,
any increase to Executive’s Base Salary and any Incentive Compensation paid to
Executive shall be (i) in compliance with applicable regulations,
pronouncements, directives, or orders issued or promulgated by any governing
regulatory agency or authority and with any agreements by and between the
Company, the Bank Holding Company or the Bank and such regulatory agencies or
authorities, (ii) consistent with the safe and sound operation of the Bank, and
(iii) closely monitored by the Compensation Committee.

(c) Intentionally Omitted

(d) Stock Option Grant. As soon as practicable after the execution and delivery
of this Agreement, Executive shall be awarded the option to purchase an
aggregate of 80,000 shares of the Company’s common stock, subject to the terms
of Xenith Corporation’s 2009 Stock Incentive Plan; provided that (a) the grant
of an option to purchase the first 50,000 of such shares of Company common stock
shall be effective as of the date of this Agreement and (b) the grant of an
option to purchase the remaining 30,000 shares shall be effective as of the date
that the Company completes the offering of shares of its common stock
contemplated by that Agreement of Merger (the “Merger Agreement”), dated May 12,
2009, between the Bank Holding Company and the Company. Additionally, as soon as
practicable after the Bank shall have attained “annual profitability,” Executive
shall be granted the option to purchase 80,000 shares of the Bank Holding
Company’s common stock, provided that such annual profitability shall have been
attained on or before the third anniversary of the Effective Time of this
Agreement and provided further that such option shall be subject to the terms
contained in the Bank Holding Company’s 2009 Stock Incentive Plan (the “Plan”).
For purposes of this Agreement paragraph 4(d), “annual profitability” shall have
been attained in that month in which the Bank Holding Company shall have
achieved pre-tax profitability in accordance with Generally Accepted Accounting
Principles (“GAAP”) after giving effect to the costs of all options granted as
provided for under SFAS 123R during the trailing twelve (12) months, as
determined by its board of directors. All stock options to be granted under this
Agreement paragraph 4(d) shall (i) be granted at a price determined by the
Compensation Committee in accordance with the Plan, (ii) vest in three (3) equal
installments on each anniversary of the date that the merger contemplated by the
Merger Agreement is consummated, and (iii) become 100% vested upon a termination
of Executive’s employment as a result of an Event of Termination or a
Termination for Good Reason.

(e) Intentionally Omitted.

 

-5-



--------------------------------------------------------------------------------

(f) Reimbursement of Expenses; Provision of Business Development Expenses. The
Company shall pay or reimburse Executive for all reasonable travel and other
expenses incurred by Executive in the performance of his obligations and duties
under this Agreement, as provided in the Company’ policies and procedures, in
effect from time to time. In addition, the Company believes that its best
interests will be more fully served if Executive maintains active membership in
appropriate professional associations. Accordingly, the Company shall also
reimburse Executive for the reasonable dues and business-related expenditures
associated with Executive’s membership(s) in such professional organizations as
are appropriate and commensurate with Executive’s position. The Company shall
also pay or reimburse Executive for all reasonable business-related expenses,
including entertainment, at social clubs of which Executive may be a member, but
Executive shall not be entitled to payment or reimbursement of membership dues
or monthly minimums imposed by any such social clubs. Any reimbursement of such
expenses shall be made by the time period required by the Company’s regular
policies and procedures in effect at the time the Executive incurs the
reimbursable expense but not later than the last day of the calendar year
following the calendar year in which Executive incurs the expense.

5. Participation in Benefit Plans.

(a) Incentive, Savings, and Retirement Plans. During the term of Executive’s
employment under this Agreement, Executive shall be entitled to participate in
all incentive, stock option, stock appreciation, restricted stock, savings, and
retirement plans, practices, policies, and programs adopted by the Company’s
board of directors to the extent applicable generally to senior executive
officers of the Company, on the same basis as such other senior executive
officers, unless otherwise prohibited by the terms of such plans.

(b) Health and Welfare Benefit Plans. During the term of Executive’s employment
under this Agreement, Executive and/or Executive’s family, as the case may be,
shall be eligible for participation in and shall receive all benefits under any
health and welfare benefit plans, practices, policies and programs adopted by
the board of directors of the Company to the extent applicable generally to
senior executive officers of the Company and subject to the terms, conditions,
and eligibility requirements therefore from time to time.

(c) Vacation and Sick Leave. Executive shall be entitled, without loss of pay,
to be voluntarily absent from work or the performance of his work duties under
this Agreement as recited below, all voluntary absences to count as vacation
time, provided that:

(i) Executive shall be entitled to an annual vacation in accordance with the
policies that the board of directors of the Company periodically establishes for
senior management employees of the Company in consultation with the Compensation
Committee.

(ii) Executive shall not receive any additional compensation from the Company on
account of his failure to take a vacation, and Executive shall not accumulate
unused vacation from one fiscal year to the next, except as authorized by the
Company’s board of directors in consultation with the Compensation Committee.

(iii) In addition to paid vacations under this Agreement, Executive shall be
entitled, without loss of pay, to be voluntarily absent from work under this
Agreement for such additional periods of time and for such valid and legitimate
reasons as the board of directors of the Company may in its discretion approve
in consultation with the Compensation Committee. It is also provided that the
board of directors of the Company

 

-6-



--------------------------------------------------------------------------------

may grant to Executive a leave or leaves of absence, with or without pay, at
such time or times and upon such terms and conditions as the board of directors
of the Company in its discretion determines in consultation with the
Compensation Committee.

(iv) Executive shall be further entitled to an annual sick leave benefit as may
be established by the board of directors of the Company in consultation with the
Compensation Committee.

6. Benefits Payable Upon Disability.

(a) Disability Benefits. In the event of the Disability of Executive, Executive
shall be placed on a paid leave of absence and the Company shall continue to pay
Executive 100% of Executive’s then current Base Salary pursuant to paragraph
4(a) during the first twelve (12) months of a substantially continuous period of
Disability. It is provided, however, that in the event Executive is disabled for
a substantially continuous period exceeding twelve (12) months, the Company may,
at its election, terminate this Agreement, in which event payment of Executive’s
Base Salary shall cease.

(b) Disability Benefit Offset. Any amounts payable under Agreement paragraph
6(a) shall be reduced by any amounts paid to Executive under any other
disability program or policy of insurance maintained by the Company.

7. Payments to Executive Upon Termination of Employment. The Company’s board of
directors may terminate Executive’s employment under this Agreement at any time,
but any termination other than Termination for Cause shall not prejudice
Executive’s right to compensation or other benefits under this Agreement.
Executive may voluntarily terminate his employment under this Agreement. The
rights and obligations of the Company and Executive in the event of employment
termination are set forth in this Agreement paragraph 7 as follows:

(a) Termination for Cause. Executive shall have no right to compensation or
other benefits (except for vested benefits under any employee benefit plan) for
any period after a Termination for Cause. For purposes of this Agreement,
Termination for Cause shall be determined by the Company’s board of directors,
in the reasonable exercise of its discretion and acting in good faith, in
accordance with this sub-paragraph. Termination for Cause is a termination of
Executive’s employment as a result of Executive’s personal dishonesty, willful
or reckless misconduct, willful or reckless breach of fiduciary duties;
intentional failure to perform stated duties; willful or reckless violation of
any law, rule, or regulation (other than traffic violations or similar
offenses), or a final cease-and-desist order or other formal administrative
action entered into by or imposed on the Company; the regulatory suspension or
removal of Executive as defined in Agreement paragraphs 8(a) and 8(b);
Executive’s failure to follow reasonable written instructions of the board of
directors of the Company; or Executive’s material breach of any provision of
this Agreement. The termination of Executive’s employment shall not be deemed to
be a Termination for Cause unless and until there shall have been delivered to
Executive a copy of a resolution duly adopted in good faith by the affirmative
vote of not less than two-thirds of the membership of the Company’s board of
directors (other than Executive and any other employees who serve on such board
of directors) at a meeting of such board called and held for such purpose (after
at least thirty (30) days prior written notice of such meeting and Executive’s
alleged improper conduct is provided to Executive and Executive is given an
opportunity to be heard before such board), finding that, in the good faith
opinion of such board of directors, Executive is guilty of the conduct described
as Termination for Cause and specifying in reasonable detail the grounds for its
decision, and further that the specified conduct remains

 

-7-



--------------------------------------------------------------------------------

uncured or, in the case of a suspension, removal or formal administrative
action, was not capable of cure. The Company’s board of directors may suspend
Executive, with pay, for all or any portion of the period of time from the
delivery of the notice described in this Agreement paragraph 7(a) until the
effective time of the Termination for Cause.

(b) Event of Termination Without Change of Control. Upon the occurrence of an
Event of Termination, other than in connection with a Change of Control as
provided in Agreement paragraph 7(c), the Company shall pay to Executive, or in
the event of his subsequent death, to his designated beneficiary or
beneficiaries, or to his estate, as the case may be, as liquidated damages, in
lieu of all other claims, a severance payment equal to Executive’s Total
Compensation (defined in this Agreement as the sum of (i) any Incentive
Compensation paid to Executive during the twelve (12) months preceding
termination of employment under this Agreement plus (ii) the greater of one year
of the then current Base Salary or the then current Base Salary which would have
been payable over the remaining balance of the Initial Employment Term. Subject
to the provisions in Agreement paragraph 7(e), the then current Base Salary
component of said severance payment shall be paid in twelve (12) equal monthly
installments beginning thirty (30) days following the Event of Termination and
any Incentive Compensation component of such severance payment shall be paid in
a lump sum on the first day of the seventh (7th) month following the Event of
Termination. In addition, all outstanding options to purchase common stock of
the Company or the Bank Holding Company, as applicable, granted under this
Agreement shall become 100% vested in accordance with Agreement paragraph 4(d).
In addition, during the period that Executive and his eligible dependents are
entitled to continued health plan coverage under Section 4980B of the Code
(“COBRA”), the Company shall reimburse Executive, on a monthly basis, the amount
paid by Executive for the COBRA health plan coverage of Executive and his
eligible dependents. If Executive’s right to COBRA health plan coverage ends
before the second anniversary of the Event of Termination, then the Company
shall make a cash payment to Executive, on a monthly basis, equal to the COBRA
premium for the type and level of coverage provided to Executive and his
eligible dependents immediately before the cessation of COBRA coverage. The
monthly cash payment shall be payable during the period beginning with the month
following the termination of Executive’s COBRA coverage and ending with the
twenty-fourth (24th) month following the Event of Termination. The Company’s
obligation to provide the severance payments, reimbursement of COBRA premiums
and other payments described in this Agreement paragraph 7(b) is subject to the
condition that Executive shall execute a full release and waiver (substantially
similar to the Release and Waiver attached hereto as Exhibit “B” and made a part
of this Agreement) of all known or unknown claims or causes of action Executive
has, had, or may have against the Company, the Bank Holding Company, the Bank
and their affiliates. The execution of the Release and Waiver is a precondition
to the receipt of the severance payment described in this Agreement paragraph
7(b). The Release and Waiver shall be provided to the Executive on or before the
Event of Termination and shall be executed and returned to the Company within
twenty-five (25) days after the Release and Waiver is provided to the Executive.

(c) Event of Termination or Termination for Good Reason in Connection With a
Change of Control. If, during the term of Executive’s employment under this
Agreement and within one year immediately following a Change of Control or
within six months immediately prior to such Change of Control, Executive’s
employment with the Company under this Agreement is terminated by an Event of
Termination or a Termination for Good Reason, then the Company shall pay to
Executive, or in the event of his subsequent death, to his designated
beneficiary or beneficiaries, or to his estate, as the case may be, as
liquidated damages, in lieu of all other claims, a severance payment (subject to
adjustment as provided below) equal to 2 times Executive’s Total Compensation.
Subject to the provisions in Agreement paragraph 7(e), the

 

-8-



--------------------------------------------------------------------------------

then current Base Salary component of such severance payment shall be paid in
twelve (12) equal monthly installments beginning thirty (30) days following the
Event of Termination, and any Incentive Compensation component of such severance
payment shall be paid in a lump sum on the first day of the seventh (7 th) month
following the Event of Termination. In addition, all outstanding options to
purchase common stock of the Company or the Bank Holding Company, as applicable,
granted under this Agreement shall become 100% vested in accordance with
Agreement paragraph 4(d). In addition, during the period that Executive and his
eligible dependents are entitled to continued health plan coverage under COBRA,
the Company shall reimburse Executive, on a monthly basis, the amount paid by
Executive for the COBRA health plan coverage of Executive and his eligible
dependents. If Executive’s right to COBRA health plan coverage ends before
second anniversary of the Event of Termination, then the Company shall make a
cash payment to Executive, on a monthly basis, equal to the COBRA premium for
the type and level of coverage provided to Executive and his eligible dependents
immediately before the cessation of COBRA coverage. The monthly cash payment
shall be payable during the period beginning with the month following the
termination of Executive’s COBRA coverage and ending with the twenty-fourth
(24th) month following the Event of Termination. The Company’s obligation to
provide the severance payment, reimbursement of COBRA premiums and other
payments described in this Agreement paragraph 7(c) is subject to the condition
that Executive shall execute a full release and waiver (substantially similar to
the Release and Waiver attached hereto as Exhibit “B” and made a part of this
Agreement) of all known or unknown claims or causes of action Executive has,
had, or may have against the Company and its affiliates. The execution of the
Release and Waiver is a precondition to the receipt of the severance payment
described in this Agreement paragraph 7(c). The Release and Waiver shall be
provided to Executive on or before the Event of Termination and shall be
executed and returned to the Company within twenty-five (25) days after the
Release and Waiver is provided to Executive.

(d) Termination for Good Reason. If, during the term of Executive’s employment
with the Company under this Agreement is terminated upon the occurrence of a
Termination for Good Reason event, other than in connection with a Change of
Control as provided in Agreement paragraph 7(c), then the Company shall pay to
Executive, or in the event of his subsequent death, his designated beneficiary
or beneficiaries, or his estate, as the case may be, as liquidated damages, in
lieu of all other claims, a severance payment equal to 2 times Executive’s Total
Compensation paid to Executive. Subject to the provisions in Agreement paragraph
7(e), the then current Base Salary component of such severance payment shall be
paid in twelve (12) equal monthly installments beginning thirty (30) days
following the date of such termination and any Incentive Compensation component
of such severance payment shall be paid in a lump sum on the first day of the
seventh (7th) month following the date of such termination. In addition, all
outstanding options to purchase common stock of the Company or the Bank Holding
Company, as applicable, granted under this Agreement shall become 100% vested in
accordance with Agreement paragraph 4(d). In addition, during the period that
Executive and his eligible dependents are entitled to continued health plan
coverage under COBRA, the Company shall reimburse Executive, on a monthly basis,
the amount paid by Executive for the COBRA health plan coverage of Executive and
his eligible dependents. If Executive’s right to COBRA health plan coverage ends
before second anniversary of the Event of Termination, then the Company shall
make a cash payment to Executive, on a monthly basis, equal to the COBRA premium
for the type and level of coverage provided to Executive and his eligible
dependents immediately before the cessation of COBRA coverage. The monthly cash
payment shall be payable during the period beginning with the month following
the termination of Executive’s COBRA coverage and ending with the twenty-fourth
(24th) month following the Event of Termination. The Company’s obligation to
provide the severance payment, reimbursement of COBRA premiums and other
payments described in this Agreement paragraph 7(d) is subject to the condition
that Executive

 

-9-



--------------------------------------------------------------------------------

shall execute a full release and waiver (substantially similar to the Release
and Waiver attached hereto as Exhibit “B” and made a part of this Agreement) of
all known or unknown claims or causes of action Executive has, had, or may have
against the Company, the Bank Holding Company, the Bank and their affiliates.
The execution of the Release and Waiver is a precondition to the receipt of the
severance payment described in this Agreement paragraph 7(d). The Release and
Waiver shall be provided to Executive on or before the date of such termination
and shall be executed and returned to the Company within twenty-five (25) days
after the Release and Waiver is provided to Executive.

(e) 409A Limits on Payments. Executive and the Company intend for all payments
under this Agreement to be either outside the scope of Section 409A of the Code
or to comply with its requirements as to timing of payments. Accordingly, to the
extent applicable, this Agreement shall at all times be operated in accordance
with the requirements of Section 409A of the Code, as amended, and the
regulations and rulings thereunder, including any applicable transition rules
(“Section 409A”). To the extent required by Section 409A, payments or benefits
under this Agreement that are to be paid upon Executive’s termination of
employment shall be paid to Executive at the time that Executive has experienced
a “separation from service” (as defined in Section 409A) from the Company. A
separation from service shall not occur under Section 409A unless Executive has
completely severed his employment or contractor relationship with the Company or
Executive has permanently decreased his services (via his employment
relationship or his consulting relationship) to 20% or less of the average level
of bona fide services over the immediately preceding 36 month period (or the
full period if Executive has been providing services for less than 36 months). A
leave of absence shall only trigger a termination of employment that constitutes
a separation from service at the time required under Section 409A. The Company
shall have authority to take action, or refrain from taking any action, with
respect to the payments and benefits under this Agreement that is reasonably
necessary to comply with Section 409A. Specifically, the Company shall have the
authority to delay the commencement of payments to Executive if Executive is
considered a “specified employee” under Section 409A, but only to the extent
such delay is mandated by the provisions of Section 409A. Any payment that is
delayed pursuant to this Agreement paragraph 7(e) shall be paid to Executive at
the earliest date permitted under Section 409A; provided, however, if Executive
wishes to receive any benefit before the time permitted under Section 409A of
the Code, then to the extent necessary to comply with Section 409A, Executive
shall pay the full cost of such benefit and the Company shall reimburse
Executive for all such costs at the earliest date permitted under Section 409A.
Should Executive be assessed any additional income tax, excise tax, penalty or
interest as a result of any payment in violation of Section 409A, the Company
shall pay all such assessed taxes resulting from such violation, but shall not
pay any taxes assessed against Executive as a result of any payment that would
have been due by Executive if no violation of Section 409A had occurred.

(f) 280G Limits on Payments

(i) Except as provided below, no payments described herein or under any other
agreement, plan or arrangement as to which Section 280G of the Code (“Section
280G”) applies shall exceed the amount permitted by that Section. Therefore,
with respect to any such payment only, if the aggregate present value
(determined as of the date of the Change of Control in accordance with the
provisions of Section 280G or any successor thereof and the regulations and
rulings thereunder) of the Parachute Amount would result in an excess parachute
payment (as determined under Section 280G), then the Parachute Amount shall not
be greater than an amount equal to 2.99 multiplied by Executive’s base amount
(as determined under Section 280G) for the base period (as determined under
Section 280G) (the “Capped Amount”). In the event the Parachute

 

-10-



--------------------------------------------------------------------------------

Amount is required to be reduced pursuant to this subparagraph, the payments
under this Agreement that are included in the Parachute Amount shall be reduced
in the following order of priority: (i) first from cash compensation, (ii) next
from equity compensation, then (iii) pro-rata among all remaining payments;
provided, however, that payments that are not subject to Section 409A shall be
reduced before any payments that are subject to Section 409A are reduced.

(ii) Notwithstanding sub-paragraph (i) above, Executive’s Parachute Amount shall
not be limited to the Capped Amount if it is determined that Executive would
receive greater after-tax proceeds from the Parachute Amount (i.e., after
Executive’s payment of all taxes imposed on all of the Parachute Amount) than he
would if such reduction were made.

(iii) Should Executive be assessed any excise tax as a result of any payment of
the Parachute Amount under sub-paragraph (i) above (but not under sub-paragraph
(ii)), the Company shall pay all such assessed excise taxes, and any income
taxes and additional excise taxes resulting from the payment of such excise
taxes, but shall pay no other taxes assessed against Executive as a result of
the payment of the Parachute Amount.

(iv) The calculation of the Parachute Amount and Capped Amount and all other
determinations relating to the applicability of Section 280G to the payments
made to Executive by the Company shall be made by an independent public
accounting firm selected and paid for by the Company.

(g) Voluntary Termination of Employment. Executive shall have no right to
compensation or other benefits under this Agreement for any period following the
voluntary termination of Executive’s employment, except as provided in Agreement
paragraphs 7(c) and 7(d) for a termination for Good Reason.

8. Regulatory Suspension.

(a) If Executive is suspended and/or temporarily prohibited from participating
in the conduct of the affairs of the Bank (as the Company’s successor in
interest in accordance with Agreement paragraph 16(a)) by a notice served under
Sections 8(e)(3) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
§ 1818(e)(3) or (g)(1), the obligations of the Company under this Agreement
shall be suspended as of the date of service of such notice, unless stayed by
appropriate proceedings. If the charges in the notice are dismissed, the
Company, subject to any bar or prohibition arising from any applicable law or
regulation, shall (i) pay Executive the compensation withheld while its contract
obligations were suspended and (ii) reinstate in whole or in part any of its
obligations which were suspended; provided, however, that the Company’s
obligation to pay or reinstate as set forth herein shall not exceed one year of
compensation or other obligations, shall be reduced by the amount of any
compensation received by Executive from any source during the period of
suspension. Vested rights of Executive shall not otherwise be affected.

(b) If Executive is removed and/or permanently prohibited from participating in
the conduct of the affairs of the Bank issued under Section 8(e)(4) or (g)(1) of
the Federal Deposit Insurance Act, 12 U.S.C. § 1818(e)(4) or (g)(1), all
obligations of the Company under this Agreement shall terminate as of the
effective date of the order, but vested rights of the parties hereto shall not
be affected.

 

-11-



--------------------------------------------------------------------------------

9. Protective Covenants. Executive shall abide by and be bound by the following
Protective Covenants:

(a) Confidential Information and Trade Secrets. During Executive’s employment,
the parties acknowledge that the Company shall disclose, or have already
disclosed, to Executive for use in Executive’s employment, and that Executive
will be provided access to and otherwise make use of, acquire, create, or add to
certain valuable, unique, proprietary, and secret information of the Company,
the Bank Holding Company and the Bank (whether tangible or intangible and
whether or not electronically kept or stored), including financial statements,
drawings, designs, manuals, business plans, processes, procedures, formulas,
inventions, pricing policies, customer and prospect lists and contacts,
contracts, sources and identity of vendors and contractors, financial
information of customers of the Company, the Bank Holding Company and the Bank
and other proprietary documents, materials, or information indigenous to the
Company, the Bank Holding Company and the Bank relating to their respective
businesses and activities, or the manner in which the Company, the Bank Holding
Company and the Bank does business, which is valuable to the Company, the Bank
Holding Company and the Bank in conducting their business because the
information is kept confidential and is not generally known to their competitors
or to the general public (“Confidential Information”). Confidential Information
does not include information generally known or easily obtained from public
sources or public records, unless Executive causes the Confidential Information
to become generally known or easily obtained from public sources or public
records.

To the extent that the Confidential Information rises to the level of a trade
secret under applicable law, then Executive shall, during Executive’s employment
and for so long as the Confidential Information remains a trade secret under
applicable law (or for the maximum period of time otherwise allowed by
applicable law) (i) protect and maintain the confidentiality of such trade
secrets and (ii) refrain from disclosing, copying, or using any such trade
secrets without the Company’s prior written consent, except as necessary in
Executive’s performance of Executive’s duties while employed with the Company.

To the extent that the Confidential Information defined above does not rise to
the level of a trade secret under applicable law, Executive shall, during
Executive’s employment and for a period of one year following any voluntary or
involuntary termination of employment (whether by the Company or Executive),
(i) protect and maintain the confidentiality of the Confidential Information and
(ii) refrain from disclosing, copying, or using any Confidential Information
without the Company’s prior written consent, except as necessary in Executive’s
performance of Executive’s duties while employed with the Company.

(b) Return of Property of the Company. Upon any voluntary or involuntary
termination of Executive’s employment (or at any time upon request of the
Company), Executive agrees to immediately return to the Company all property of
the Company, First Bankshares, Inc. or Suffolk First Bank, (including, without
limitation, all documents, electronic files, records, computer disks or other
tangible or intangible things that may or may not relate to or otherwise
comprise Confidential Information or trade secrets, as defined by applicable
law) that Executive created, used, possessed or maintained while working for the
Company from whatever source and whenever created, including all reproductions
or excerpts thereof. This provision does not apply to purely personal documents
of Executive, but it does apply to business calendars, Rolodexes, customer
lists, contact sheets, computer programs, disks and their contents and like
information

 

-12-



--------------------------------------------------------------------------------

that may contain some personal matters of Executive. Executive acknowledges that
title to all such property is vested in the Company, the Bank Holding Company or
the Bank, as applicable.

(c) Non-Diversion of Business Opportunity. During Executive’s employment with
the Company and consistent with Executive’s duties and fiduciary obligations to
the Company, Executive shall (i) disclose to the Company any business
opportunity that comes to Executive’s attention during Executive’s employment
with the Company and that relates to the business of the Company or otherwise
arises as a result of Executive’s employment with the Company and (ii) not take
advantage of or otherwise divert any such opportunity for Executive’s own
benefit or that of any other person or entity without prior written consent of
the Company.

(d) Non-Solicitation of Customers. During Executive’s employment and for a
period of twelve (12) months following any employment termination pursuant to
Agreement paragraphs 7(a), (b), (c), (d), or (g), Executive agrees not to,
directly or indirectly, contact, solicit, divert, appropriate, or call upon,
with the intent of doing business with, the customers or clients of the Company,
the Bank Holding Company or the Bank with whom Executive has had material
contact during the last year of Executive’s employment with the Company,
including prospects of the Company, the Bank Holding Company or the Bank with
whom Executive had such contact during said last year of Executive’s employment,
if the purpose of such activity is either (i) to solicit such customers or
clients or prospective customers or clients for a Competitive Business as herein
defined (including, without limitation, any Competitive Business started by
Executive) or (ii) to otherwise encourage any such customer or client to
discontinue, reduce, or adversely alter the amount of its business with the
Company, the Bank Holding Company or the Bank. Executive acknowledges that, due
to Executive’s relationship with the Company, Executive will develop, or has
developed, special contacts and relationships with the Company’s clients and
prospects of the Company, the Bank Holding Company or the Bank and that it would
be unfair and harmful to the Company if Executive took advantage of these
relationships in a Competitive Business.

A “Competitive Business”, as defined in this Agreement, is an enterprise that is
in the business of offering banking products and/or services, which services
and/or products are similar or substantially identical to those offered by the
Company, the Bank Holding Company or the Bank during Executive’s employment with
the Company.

(e) Non-Piracy of Employees. During Executive’s employment and for a period of
twelve (12) months following any termination pursuant to Agreement paragraphs
7(a), (b), (c), (d), or (g), Executive covenants and agrees that Executive shall
not, directly or indirectly: (i) solicit, recruit, or hire (or attempt to
solicit, recruit, or hire) or otherwise assist anyone in soliciting, recruiting,
or hiring, any employee or independent contractor (which shall not include
non-exclusive outside vendors) of the Company, the Bank Holding Company and the
Bank, or any affiliate of such entities who performed work for the Company, the
Bank Holding Company or the Bank, or any such affiliate within the last six
(6) months of Executive’s employment with the Company or any such affiliate or
who was otherwise engaged or employed with the Company at the time of said
termination of employment of Executive or (ii) otherwise encourage, solicit, or
support any such employees or independent contractors to leave their employment
or engagement with the Company, the Bank Holding Company or the Bank, or any
such affiliate, in either case until such employee or contractor has been
terminated or separated from the Company, the Bank Holding Company or the Bank,
or any such affiliate for at least twelve (12) months.

(f) Non-Compete. During Executive’s employment and for a period of twelve
(12) months following any employment termination pursuant to Agreement
paragraphs 7(a), (b), (c),

 

-13-



--------------------------------------------------------------------------------

(d), or (g), Executive agrees not to, directly or indirectly, compete with the
Company, the Bank Holding Company or the Bank or any other affiliate of such
entities, as an officer, director, member, principal, partner, shareholder
(other than a shareholder in a company that is publicly traded and so long as
such ownership is less than five percent), owner, manager, supervisor,
administrator, employee, consultant, or independent contractor, by working in
the Territory (as defined herein) for or as a “Competitive Business” (as defined
above) in the Territory (as defined herein), in a capacity identical or
substantially similar to the capacity in which Executive served at the Company.
The “Territory” shall be defined as the Commonwealth of Virginia. Executive
acknowledges that the Company, the Bank Holding Company or the Bank conducts its
business within the Territory, that Executive will perform services for and on
behalf of the Company within the Territory, and that this paragraph 9(f) (and
the Territory) is a reasonable limitation on Executive’s ability to compete with
the Company, the Bank Holding Company or the Bank.

(g) Acknowledgment. It is understood and agreed by Executive that the parties
have attempted to limit his right to compete only to the extent necessary to
protect the Company, the Bank Holding Company or the Bank from unfair
competition and that the terms and provisions of this paragraph 9 are not
intended to restrict Executive in the exercise of his skills or the use of
knowledge or information that does not rise to the level of a trade secret under
applicable law or Confidential Information of the Company (to which trade
secrets and Confidential Information Executive has had and/or will have access
and has made and/or will make use of during employment with the Company).

It is acknowledged that the purpose of these covenants and promises is (and that
they are necessary) to protect the Company’s legitimate business interests, to
protect the Company’s investment in the overall development of its business and
the good will of its customers, and to protect and retain (and to prevent
Executive from unfairly and to the detriment of the Company utilizing or taking
advantage of) such business trade secrets and Confidential Information and those
substantial contacts and relationships (including those with customers and
employees of the Company, the Bank Holding Company or the Bank) which Executive
established due to his employment with the Company.

This Agreement is not intended to preclude Executive’s opportunity to engage in
or otherwise pursue occupations in any unrelated or non-competitive field of
endeavor, or to engage in or otherwise pursue directly competitive endeavors so
long as they meet the requirements of this Agreement. Executive represents that
his experience and abilities are such that existence or enforcement of these
covenants and promises will not prevent Executive from earning or pursuing an
adequate livelihood and will not cause an undue burden to Executive or his
family.

Executive acknowledges that these covenants and promises (and their respective
time, geographic, and/or activity limitations) are reasonable and that such
limitations are no greater than necessary to protect said legitimate business
interests in light of Executive’s position with the Company and the business of
the Company, the Bank Holding Company or the Bank and Executive agrees to
strictly abide by the terms hereof.

10. Source of Payments. All payments provided in Agreement paragraphs 4 , 6, and
7 shall be paid in cash from the general funds of the Company, or its successors
in interest, as provided herein; and no special or separate fund shall be
established by the Company, and no other segregation of assets shall be made to
assure payment. Executive shall have no right, title, or interest in or to any
investments which the Company may make to meet its payment obligations.

 

-14-



--------------------------------------------------------------------------------

11. Injunctive Relief/Arbitration. The Company or Executive shall have the right
to apply to any court of competent jurisdiction for injunctive relief with
respect to the enforcement of the covenants and agreements set forth in
Agreement paragraph 9. This remedy shall be in addition to, and not in
limitation of, any other rights or remedies to which the Company or Executive
are or may be entitled at law or in equity respecting this Agreement. All other
disputes or claims for relief arising from or related to this Agreement,
Executive’s employment with the Company, or the termination of Executive’s
employment with the Company, or as to arbitrability shall be brought and
resolved in binding arbitration before the American Arbitration Association. The
arbitration shall be conducted under the AAA National Rules for the Resolution
of Employment Disputes. The Company and Executive agree that the arbitration
will be conducted in Richmond, Virginia. Judgment upon any award rendered by the
arbitrator may be entered only in the Circuit Court for the City of Richmond,
Virginia, or in the U.S. District Court for the Eastern District of Virginia
(Richmond Division).

12. Attorneys’ Fees. In the event any party hereto is required to engage in
legal action, whether before a court of competent jurisdiction or before the
American Arbitration Association, against any other party hereto, either as
plaintiff or defendant, in order to enforce or defend any of its or his rights
under this Agreement, the parties shall bear their own respective legal fees and
expenses in connection therewith. However, if following a Change of Control
Executive must bring a claim to enforce Executive’s rights, and such claim
results in payments to Executive, then whether or not reduced to a final
judgment, Executive shall be reimbursed for reasonable legal fees incurred.

13. No Duty to Mitigate. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any provisions of this Agreement and such amounts shall not
be reduced regardless of whether Executive obtains other employment.

14. Federal Income Tax Withholding. The Company may withhold from any benefits
payable under this Agreement all federal, state, city, or other taxes as shall
be required pursuant to any law or governmental regulation or ruling.

15. Effect of Prior Agreements. This Agreement constitutes the entire agreement
between the parties concerning the subject matter of this Agreement. No oral
statements or prior written material not specifically incorporated in this
Agreement shall be of any force and effect, and no changes in or additions to
this Agreement shall be recognized, unless incorporated in this Agreement by
written amendment, such amendment to become effective on the date stipulated in
it. Executive acknowledges and represents that, in executing this Agreement, he
did not rely, and has not relied, on any communications, promises, statements,
inducements, or representation(s), oral or written, by the Company or any of its
officers, directors, attorneys, agents, or representatives, except as expressly
contained in this Agreement. This Agreement supersedes any prior employment
agreement and any contemporaneous oral agreement or understanding by or between
the Company and Executive.

16. General Provisions.

(a) Assignability. Neither this Agreement nor any right or interest hereunder
shall be assignable by Executive, his beneficiaries or legal representatives,
without the prior written consent of the Company; provided, however, that
nothing in this Agreement paragraph 16(a) shall preclude (i) Executive from
designating a beneficiary to receive any benefits payable hereunder upon his
death, or (ii) the executors, administrators, or other legal representatives of
Executive or his estate from assigning any rights hereunder to the person or
persons entitled thereto. The Company may assign this Agreement without the
consent of Executive at any time. It is expressly contemplated that (i) at the
Effective Time, the Company will assign all of its rights and

 

-15-



--------------------------------------------------------------------------------

obligations under this Agreement to the Bank Holding Company and the Bank
Holding Company will assume all of the rights and obligations of the Company
under this Agreement by operation of law in connection with the merger of the
Company with and into the Bank Holding Company (with the Bank Holding Company
surviving), and (ii) immediately thereafter, the Bank Holding Company will
assign all of its rights and obligations under this Agreement to its
wholly-owned subsidiary, the Bank, and the Bank will assume all of the rights
and obligations of the Bank Holding Company under this Agreement in writing.

(b) No Attachment. Except as required by law, no right to receive payments under
this Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, and any attempt, voluntary or involuntary, to effect any such
action shall be null, void, and of no effect.

(c) Binding Agreement. This Agreement shall be binding upon, and inure to the
benefit of, the Company and Executive and their respective heirs, successors,
assigns, and legal representatives.

(d) No Bar. Executive acknowledges and agrees that the existence of any claim or
cause of action against the Company shall not constitute a defense to the
enforcement by the Company of Executive’s covenants, obligations, or
undertakings in this Agreement.

(e) No Conflicting Obligations. Executive hereby acknowledges and represents
that his execution of this Agreement and performance of employment-related
obligations and duties for the Company will not cause any breach, default, or
violation of any other employment, non-disclosure, confidentiality,
non-competition, or other agreement to which Executive may be a party or
otherwise bound.

Moreover, Executive hereby agrees that he will not use in the performance of
such employment-related obligations and duties for the Company or otherwise
disclose to the Company any trade secrets or Confidential Information of any
person or entity (including any former employer) if and to the extent that such
use or disclosure may cause a breach or violation of any obligation or duty owed
to such employer, person, or entity under any agreement or applicable law.

17. Modification and Waiver.

(a) Amendment of Agreement. This Agreement may not be modified or amended except
by an instrument in writing, signed by the parties hereto, and which
specifically refers to this Agreement.

(b) Waiver. No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

18. Severability. If for any reason any provision of this Agreement is held
invalid, the parties agree that the court or arbitrator shall modify the
provision(s) (or subpart(s) thereof) to make the provision(s) (or subpart(s)
thereof) and this Agreement valid and enforceable. Any invalid provision shall

 

-16-



--------------------------------------------------------------------------------

not affect any other provision of this Agreement not held invalid, and each such
other provision shall to the full extent consistent with law continue in full
force and effect. If any provision of this Agreement shall be held invalid in
part, such invalidity shall in no way affect the rest of such provision not held
so invalid, and the rest of such provision, together with all other provisions
of this Agreement, shall to the full extent consistent with law continue in full
force and effect.

19. Headings. The headings of the Agreement paragraphs are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

20. Governing Law. This Agreement has been executed and delivered in the
Commonwealth of Virginia, and its validity, interpretation, performance, and
enforcement shall be governed by the laws of the Commonwealth of Virginia.

21. Rights of Third Parties. Nothing herein expressed or implied is intended to
or shall be construed to confer upon or give to any person, firm, or other
entity, other than the parties hereto and their permitted assigns, any rights or
remedies under or by reason of this Agreement.

22. Notices. All notices, requests, demands, and other communications provided
for by this Agreement shall be in writing and shall be sufficiently given if and
when mailed in the United States by registered or certified mail, or personally
delivered, to the party entitled thereto at the address stated below or to such
changed address as the addressee may have given by a similar notice:

 

To the Company:

     Chairman         Board of Directors         Xenith Corporation         901
East Cary Street, Suite 1700         One James Center         Richmond, Virginia
23219   

To the Executive:

     T. Gaylon Layfield, III         4 Berkshire Road         Richmond, VA 23221
  

[Signatures appear on the following page.]

 

-17-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Executive has signed this Agreement, as of the date
set forth above.

 

XENITH CORPORATION

By:

 

/s/ Thomas W. Osgood

  Thomas W. Osgood   Chief Financial Officer and   Chief Administrative Officer

 

EXECUTIVE

/s/ T. Gaylon Layfield, III

T. Gaylon Layfield, III

 

-18-



--------------------------------------------------------------------------------

EXHIBIT A

Membership on Boards of Directors/Trustees



--------------------------------------------------------------------------------

EXHIBIT B

Form of Release and Waiver

This Release and Waiver (hereinafter “Release”) is entered into this
             day of                     ,             , by and between XENITH
BANK, a Virginia banking corporation (the “Bank”), and
                             (hereinafter “Executive”) (collectively, the
“Parties”).

WHEREAS, Executive was employed with the Bank as its
                             [Title] pursuant to that certain Employment
Agreement dated as of                     , 20     by and between the Bank and
Executive (the “Employment Agreement”); and

WHEREAS, the Executive’s employment with the Bank terminated as of
                                 (the “Effective Date”);

WHEREAS, the execution of this Release is an express condition to Executive’s
receipt of any severance payment under the Employment Agreement; and

WHEREAS, Executive and the Bank desire to achieve an amicable separation and to
settle fully and finally any and all differences between them, including, but in
no way limited to, any disputes arising from Executive’s termination from the
Bank, as well as any other claim that could have been asserted arising out of
Executive’s employment with the Bank;

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Release and other good and valuable consideration, the receipt,
sufficiency and adequacy of which is hereby acknowledged, it is hereby agreed by
and between the Parties as follows:

1. Termination of Employment; Return of Property. Executive hereby agrees that
the Employment Agreement and the employment relationship between Executive and
the Bank have been terminated as of the Effective Date. Executive agrees to
immediately return all property of the Bank, including without limitation all
Bank records, files, customer information, computer hardware and all data
resident thereon that Executive created, used, or possessed during his
employment with the Bank.

2. Executive Benefits. As of the Effective Date, all of Executive’s
employee-related benefits with the Bank have been terminated, subject only to
any notice and continuation requirements established by applicable law
(including but not limited to COBRA) and
                                         [Describe other benefits, if any].

3. Payment and Other Consideration to Executive. In consideration of the release
set forth below and subject to Executive’s strict compliance with all of the
terms and provisions of this Release, all of which are deemed material, the Bank
agrees to the following:

(a) Payment. Subject to the provisions of Section 12(c), the Bank shall
                         [Describe payment terms].

(b) Valuable Consideration. No Other Payments Due. Executive acknowledges that



--------------------------------------------------------------------------------

the referenced payments constitute good and valuable consideration for this
Release, including but not limited to his release of claims in Sections 5 and 6.
Executive further acknowledges that he has otherwise received payment for all
other salary, bonuses, other compensation, and business-related expenses for all
prior periods of employment with the Bank and that he is not owed or entitled to
any such or other compensation, bonuses, or vacation pay from the Bank for any
prior period of employment with the Bank.

4. Confidentiality; Non-Disparagement.

(a) Executive agrees to keep the existence and terms of this Release strictly
confidential and not to disclose any information regarding this Release or its
terms to any third party (including any current or former employees of the Bank)
except Executive’s spouse, tax advisor, or legal counsel, unless compelled by a
court of competent jurisdiction.

(b) Executive also agrees that he shall not undertake any disparaging or
harassing conduct (or make any disparaging or harassing statements to any third
party) regarding the Bank or any of the Bank’s affiliates and/or its or their
directors, managers, supervisors, employees, agents,
predecessors/successors/assigns, or their respective products/services.

5. Release of All Claims.

(a) As a material inducement to the Bank to enter into this Release, Executive
irrevocably and unconditionally agrees to and does hereby release, acquit, and
forever discharge the Bank, the Bank’s affiliates and each and all of its or
their owners, shareholders, directors, officers, employees, former employees,
representatives, attorneys, agents, and all persons acting by, through, under or
in concert with any of them (herein jointly and individually called the
“Released Parties”), from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, actions, causes of
action, suits, rights, demands, costs, losses, debts, and expenses (including
attorneys fees and legal expenses), of any nature whatsoever, whether known or
unknown (hereinafter collectively referred to as “Claim” or “Claims”), which
Executive now has or may hereafter have against any Released Party by reason of
any matter, act, omission, cause, or event that has occurred up to the present
date, including, without limitation, any and all claims related or in any manner
incidental to Executive’s employment with the Bank, the cessation of his
employment with the Bank, the Employment Agreement, and/or the termination of
the Employment Agreement, provided that the foregoing release shall not release
any benefits under COBRA for post termination benefits (subject to Executive’s
proper election and payment for any such benefit, as applicable) or any payments
or benefits expressly payable under this Release.

(b) The general waiver and release set forth in Section 5(a) includes, but is
not limited to, all Claims under Title VII of the Civil Rights Act of 1964, as
amended; the Civil Rights Act of 1991, as amended; the Equal Pay Act of 1963, as
amended; the American’s With Disabilities Act of 1990, as amended; the Executive
Retirement Income Security Act of 1974, as amended, the Family and Medical Leave
Act of 1993, as amended; the Worker Adjustment Retraining and Notification Act,
as amended; the Fair Labor Standards Act, as amended; any applicable Executive
Order Programs; any other applicable employment laws; or any other federal,
state, or local law, rule, public policy, or regulation; and/or the common law,
including

 

-2-



--------------------------------------------------------------------------------

but not limited to any claims relating to any and all agreements, contracts,
arrangements and understandings (whether employment-related or otherwise).
Without limiting the general waiver and release set forth in Section 5(a),
Executive also agrees to release the Bank and the Released Parties from any and
all Claims under the Age Discrimination in Employment Act, 29 U.S.C. § 621 et
seq., (including any alleged harassment, retaliation, or discrimination on the
basis of age or other violation thereof), or comparable state or local law.
Without limiting the general waiver and release set forth in Section 5(a),
Executive also agrees to release the Bank and the Released Parties from any and
all Claims Executive may have for wrongful discharge, breach of contract,
infliction of emotional distress or defamation; relating to or arising out of
any agreement or understanding between Executive and the Bank; and/or arising
under any policies, practices or procedures of the Bank.

(c) It is the intent of Executive to release all claims of every nature and
kind, whether known or unknown, accrued or unclaimed, which Executive may have
against the Bank or any other released person or entity as of the date of the
execution of this Release, and under the Age Discrimination in Employment Act
(subject to the applicable consideration period and revocation right), as set
forth therein. Executive agrees that his release shall apply to all claims and
causes of action against any Released Party, whether actual or potential, known
or unknown, suspected or unsuspected, or foreseen or unforeseen.

(d) Executive expressly acknowledges, agrees and stipulates with the Bank that
this Release may be pled by the Bank or any other released person or entity as a
complete defense and will fully and finally bar any such known or unknown claim
or claims of Executive based on any matter, act, omission, cause, or event
occurring up to the date of this Release.

(e) Executive represents and warrants that if a class action lawsuit is filed
against the Bank in the future relating to any form of employment discrimination
and Executive is arguably a member of the class of plaintiffs, Executive hereby
“opts out” of any class, and agrees that the class representative(s), if any,
cannot pursue claims on his behalf.

6. Workman’s Compensation Claims. Executive represents and warrants that he has
no present knowledge of any injury to him which either will or might lead to his
recovery of compensation as a Workman’s Compensation Claim and, to the extent he
may lawfully release such claims, Executive agrees to release the Bank and the
Released Parties from any and all Claims Executive may have relating to or
arising out of any Workman’s Compensation law, rule, policy, or regulation.

7. Covenant Not to Sue. Executive irrevocably covenants to refrain from,
directly or indirectly, asserting any claim or demand, or commencing,
instituting or causing to be commenced, any proceeding of any kind based upon
any matter released or purported to be released hereby.

8. Knowing and Voluntary Release. Executive agrees and represents that he
(i) has sufficient and adequate educational and business experience to
understand the meaning of this Release, including but not limited to the release
and waiver of claims, (ii) has had a sufficient and reasonable amount of time in
which to review and consider this Release, (iii) has had the opportunity to be
advised by legal counsel about this Release, (iii) has had the opportunity to be

 

-3-



--------------------------------------------------------------------------------

advised by legal counsel about this Release before signing it, (iv) has the full
legal capacity to enter into this Release, (v) has carefully read, and has fully
and completely understood, all of the provisions of this Release and their
meaning, intent, and legal effect, (vi) is not under any mental impairment or
otherwise unable to read, consider, and understand the terms of this Release,
(vii) has knowingly and voluntarily executed this Release, (vii) has knowingly
and voluntarily executed this Release and agreed to all of the terms set forth
in this Release, and (viii) knowingly and voluntarily intends to be legally
bound by this Release. EXECUTIVE FURTHER AGREES AND REPRESENTS THAT HE
UNDERSTANDS THAT THIS RELEASE CONTAINS RELEASES OF ALL KNOWN AND UNKNOWN CLAIMS.

9. No Admission of Liability. No part of this Release or any action on the part
of any party in resolving this matter with the other party shall be considered
or shall constitute an admission of any wrongful conduct or violation of any law
or that any party was at any time entitled to relief for any action or conduct
of the other party (or any agent or employee thereof).

10. Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and by any one or more of the following
means: (i) if mailed by prepaid certified mail, return receipt requested, at any
time other than during a general discontinuance of postal service due to strike,
lockout or otherwise, such notice shall be deemed to have been received on the
date shown on the receipt; (ii) if telecopied, such notice shall be followed
forthwith by letter by first class mail, postage prepaid, and shall be deemed to
have been received on the next business day following dispatch by telecopy and
acknowledgment of receipt by the recipient’s telecopy machine; (iii) if
delivered by hand, such notice shall be deemed effective when delivered; or
(iv) if delivered by national overnight courier, such notice shall be deemed to
have been received on the next business day following delivery to such courier.
All notices and other communications under this Release shall be given to the
parties hereto at the following addresses:

 

 

If to the Bank:

     

President and Chief Executive Officer

     

Xenith Bank

     

901 East Cary Street

     

Suite 1700

     

One James Center

     

Richmond, Virginia 23219

     

If to Executive:

     

 

     

 

     

 

   

 

-4-



--------------------------------------------------------------------------------

11. Miscellaneous.

(a) Legality and Severability. The Parties covenant and agree that the
provisions contained herein are reasonable and are not known or believed to be
in violation of any federal, state, or local law, rule, or regulation. In the
event a court of competent jurisdiction finds any provision (or subpart thereof)
to be illegal or unenforceable, the Parties agree that the court shall modify
the provision(s) (or subpart(s) thereof) to make the provision(s) (or subpart(s)
thereof) and this Release valid and enforceable. Any illegal or unenforceable
provision (or subpart thereof) shall otherwise be severable and shall not affect
the validity of the remainder of such provision and any other provision of this
Release.

(b) Entire Agreement. This Release constitutes the entire understanding between
the Parties regarding the subject matters addressed herein and supersedes any
prior oral or written agreements between the Parties. The Bank has not made any
promises, representations, or agreements of any kind to Executive in
consideration for entering into this Release beyond those expressly set forth in
this Release.

(c) Modification, Governing Law. This Release can only be modified by a writing
signed by the Parties, and shall be interpreted in accordance with and governed
by the laws of the Commonwealth of Virginia without regard to the choice of law
provisions thereof.

(d) Review and Voluntariness of Release. The Parties acknowledge that they have
had the opportunity to consult with legal counsel of their choice, that they
have in fact read and do understand such provisions, and that they have
voluntarily entered into this Release. The Parties agree that this Release shall
be construed as drafted by both of them, as parties of equivalent bargaining
power and not for or against either of them as drafter.

(e) Non-Waiver. The failure of the Parties to insist upon or enforce strict
performance of any provision of this Release or to exercise any rights or
remedies will not be construed as a waiver by either the Bank or Executive to
assert or rely upon any such provision, right or remedy in that or any other
instance.

(f) Assignment. The Bank may assign this Release or the obligations of Executive
without Executive’s prior written consent and approval, if the Bank is ever sold
or otherwise substantially conveyed either by way of a merger, stock sale, or by
way of a sale of assets. Other than the foregoing permitted assignments, this
Release shall not be assigned without the consent of the other Party. This
Release shall also be binding upon and benefit the parties hereto and their
respective heirs, successors, legal representatives, executors or assigns.

(g) No Bar. Executive acknowledges and agrees that the existence of any claim or
cause of action against the Bank shall not constitute a defense to the
enforcement by the Bank of Executive’s covenants, obligations, or undertakings
in this Release or any other agreement.

(h) Offset. Executive authorizes the Bank to offset against any amount(s)
otherwise payable to Executive under this Release (i) the replacement costs, as
of the date of replacement, of any Bank property not returned by Executive and
(ii) any amount of any other debt owed by Executive to the Bank.

 

-5-



--------------------------------------------------------------------------------

(i) Injunctive Relief. Executive acknowledges that it would be difficult to
calculate the Bank’s damages from his breach of this Release, and that money
damages would therefore be an inadequate remedy. Accordingly, upon such breach,
Executive acknowledges that the Bank may seek and shall be entitled to
temporary, preliminary, and/or permanent injunctive relief against Executive,
and/or other appropriate orders to restrain such breach. Nothing in this
provision shall limit the Bank from seeking any other damages or relief provided
by applicable law for breach of this Release or any section or provision hereof.

12. Review and Revocation Rights.

(a) Executive acknowledges that he may have twenty-one (21) days from receipt of
this Release to review and consider this Release before signing, and that
signing the Release shall constitute a waiver of any remaining balance of the
twenty-one (21) day waiting period. Executive agrees that any changes to this
Release do not restart the running of this twenty-one (21) day period. Executive
also acknowledges that he has hereby been advised to consult an attorney about
this Release prior to its execution.

(b) Executive further understands that he may revoke this Release within seven
(7) days from the date on which this document is executed by Executive and that
this Release is not effective or enforceable until such revocation period has
expired. Revocation may be made by delivering a written notice of revocation to
the Bank as described in Section 10. For this revocation to be effective, such
written notice must be received by said individual no later than midnight on the
seventh day after Executive signs this Release.

(c) Executive further acknowledges and understands that this Release is not
effective or enforceable (and that the above referenced Payments will not
commence) until such revocation period has expired. If Executive revokes this
Release, this Release shall not be enforceable or effective and Executive will
not receive the benefits described in this Release.

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this Release
as of the date first above written.

 

BANK:

         EXECUTIVE:

XENITH BANK

                    By:  

 

        

 

Its:  

 

        

 

Date:  

 

         Date:                                                 

 

-6-